    Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 1 of 11 PageID #:310




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DAMON TURNAGE,                                        )
                                                      )
                               Plaintiff,             )
                                                      )
                       vs.                            )       No. 16-cv-11672
                                                      )
THOMAS DART, Sheriff of Cook County,                  )       Hon. Charles R. Norgle, Sr.
and COOK COUNTY, ILLINOIS,                            )
                                                      )
                               Defendants.            )

    DEFENDANT COOK COUNTY’S MEMORANDUM OF LAW IN SUPPORT OF
                ITS MOTION FOR SUMMARY JUDGMENT

       Defendant Cook County, by its attorney, KIMBERLY M. FOXX, State’s Attorney of

Cook County, through her assistant, Patrick D. Morris, Assistant State’s Attorney, brings this

Memorandum of Law in Support of its Motion for Summary Judgment as to all claims against it

in Plaintiff’s Complaint, and in support thereof states as follows:

                                        INTRODUCTION

       Plaintiff, Daman Turnage, filed his Complaint against Defendants Cook County and

Thomas Dart, Sheriff of Cook County (“CCSO”), pursuant to section 202 of the Americans with

Disabilities Act (“ADA”), 42 USCS §12132, and section 504 of the Rehabilitation Act (“RA”),

29 USC §794(a)(2). [SOF ¶1-5]. Specifically, Plaintiff alleges that Defendants intentionally

discriminated against him by failing to properly accommodate his “seizure disorder” disability at

Cook County Jail. Specifically, Plaintiff alleges that Defendants failed to provide him with a low

bunk bed in his cell, on both May 5, 2016 and September 21, 2016, thereby causing him to

sustain injuries after he suffered a seizure and fall while sleeping on the top bunk. [SOF ¶6].




                                                  1
    Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 2 of 11 PageID #:311




       However, the evidence shows that Plaintiff failed to exhaust his administrative remedies,

with respect to both alleged incidents, and is therefore barred from pursuing these claims

pursuant to the Prisoner’s Litigation Reform Act (“PLRA”). [SOF ¶34-44]. Furthermore, even

we were to assume that Plaintiff is a qualified individual with a disability due to his seizure

disorder, there is insufficient evidence for a jury to reasonably conclude that Cook County

intentionally denied him access to a program or activity because of his disability. Rather, the

evidence shows that Cook County medical personnel provided him with prescription medication

to treat his seizure disorder and alerted the CCSO to have Plaintiff assigned to a lower bunk bed.

[SOF ¶9]. Moreover, given the County does not operate Cook County Jail or control inmate

movement, it had no responsibility or authority to actually place Plaintiff in a lower bunk bed.

[SOF ¶25-33]. In any event, there is no evidence that Cook County was ever aware that Plaintiff

was not properly assigned to a low bunk and failed to act, and thus no reasonably jury could

conclude it intentionally discriminated against him because of his disability. [SOF ¶11-24].

       Accordingly, Defendant Cook County is entitled to judgment as to all claims against it in

Plaintiff’s Complaint, as a matter of law.

                                   STANDARD OF REVIEW

       Summary judgment is appropriate and shall be rendered when the pleadings, depositions,

answers to interrogatories, together with affidavits, show no genuine issue of material fact exists

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 322-324 (1986). The moving party’s initial burden is to establish

that there is no question of fact that will be outcome determinative in the case. Id. Once the

moving party meets this burden, the opposing party must set forth specific facts that show a

genuine issue of material fact exists. Id. The opposing party cannot rely on general conclusory



                                                2
    Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 3 of 11 PageID #:312




allegations, but rather “must present affirmative evidence in order to defeat a properly supported

motion for summary judgment.” Valentine v. Joliet Township High School Dist., 802 F.2d 981,

986 (7th Cir. 1986). All inferences from the record must be viewed in a light most favorable to

the non-moving party. Cahorn v. Michael, 913 F.2d 327, 331 (7th Cir. 1990). However, the

Court is not required to evaluate every conceivable inference that can be drawn from evidentiary

matters, only reasonable ones. Spring v. Sheboygan Area School Dist., 865 F.2d 883, 886 (7th

Cir. 1989). If the evidence is only colorable, or is not significantly probative, summary judgment

may be granted. Anderson v. Liberty Lobby, 477 U.S. 242, 250 (1986).

       The non-moving party may not defeat a motion for summary judgment by resting on its

pleadings. Beard v. Whitley, 840 F.2d 406, 410 (7th Cir. 1988). Rather, Rule 56(c) requires the

non-moving party to go beyond its pleadings and show the existence of a genuine issue for trial

by designating specific facts in its own affidavits, or by depositions, answers to interrogatories

and admissions on file. Celotex, 477 U.S. at 324. In this case, Plaintiff cannot demonstrate there

is a genuine issue of material fact to dispute that he failed to exhaust his administrative remedies,

and therefore Defendant Jones is entitled to judgment as a matter of law.

                                        I.      ARGUMENT

       The American’s with Disabilities Act (“ADA”) seeks to "provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities[.]" 42 U.S.C. § 12101(b)(1) (2003). In pursuit of this goal, Title II of

the ADA requires that "no qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the benefits of the services . . . of a

public entity, or be subjected to discrimination by any such entity." 42 U.S.C. § 12132 (2003).

The Rehabilitation Act (“RA”), 29 USCS § 701, serves a similar purpose as the ADA, and it is



                                                 3
    Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 4 of 11 PageID #:313




well-established that the same legal analysis governs both RA and ADA. See Foley v. City of

Lafayette, Ind., 359 F.3d 925, 928 (7th Cir. 2004). 1 Thus, under both the ADA and the RA,

prisons must make reasonable accommodations for inmates with disabilities. Jaros v. Ill. Dept. of

Corrections, 684 F.3d 667, 672 (7th Cir. 2012). Therefore, to support a claim under both the

ADA and RA, Plaintiff must show that (1) he is a qualified person; (2) with a disability; and (3)

that the Defendants denied him access to a program or activity because of his disability or

otherwise subjected him to discrimination because of his disability. Jaros, 684 F.3d at 672.

         Furthermore, the PLRA requires a prisoner to properly exhaust his administrative

remedies before filing an action concerning prison conditions. See 42 U.S.C. § 1997e(a).

Specifically, the PLRA states that no action shall be brought by a prisoner confined in any

correctional facility with respect to prison conditions under section 1983 of this title, or any other

Federal statutory law, including the claims brought under the ADA and RA, until such

administrative remedies as are available are exhausted. Pavey v. Conley, 544 F.3d 739, 742 (7th

Cir. 2008) (citing 42 U.S.C. § 1997e(a)); Porter v. Nussle, 534 U.S. 516, 532 (2002) (the

PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege excessive force or

some other wrong). Failure to exhaust is an affirmative defense that a defendant has the burden

of proving. King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015). If a defendant shows an

“absence of a genuine dispute over a material fact,” then “exhaustion may be determined on

summary judgment.” See Alonso v. Cook County, 2013 U.S. Dist. LEXIS 103177 at *7 (N.D. Ill.

2013).




1
 The only difference between the RA and ADA is that the RA also requires that the program in which the plaintiff
was involved received federal financial assistance. See 29 U.S.C.S. § 794(a).

                                                        4
    Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 5 of 11 PageID #:314




       Here, there is no genuine dispute of material fact that Plaintiff failed to exhaust his

administrative remedies regarding his cell placement prior to his fall on both May 5 and

September 21, 2016, and his claims are therefore barred under the PLRA. Furthermore, there is

no genuine dispute that Defendant Cook County accommodated Plaintiff by assigning him a low

bunk permit and providing him with appropriate medical prescriptions. Accordingly, Defendant

Cook County is entitled to judgment as a matter of law.

   A. Plaintiff Failed to Exhaust His Administrative Remedies.

       The exhaustion requirement applies to all inmate suits, including claims under the ADA

or the RA. Porter v. Nussle, 534 U.S. 516, 532 (2002) (the PLRA’s exhaustion requirement

applies to all inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong). Moreover, the

Seventh Circuit has taken a strict compliance approach to exhaustion. Dole v. Chandler, 438

F.3d 804, 809 (7th Cir. 2006); see also King, 781 F.3d at 893 (holding that the exhaustion

requirement is strict, and that a prisoner “must comply with the specific procedures and

deadlines established by the prison’s policy.”).

       Here, the undisputed evidence shows that Cook County Jail had a formal grievance

process that sets out the particular procedures inmates are required to follow, and that Plaintiff

was made aware of the procedures when he received an inmate handbook upon his incarceration

at Cook County Jail. [SOF ¶34-35]. The grievance process is also put forth on the grievance form

itself, which states that an inmate is required to submit a grievance “within 15 days of the event

he/she is grieving,” and that “to exhaust administrative remedies, appeals must be made within

14 days of the date the inmate received the response” to the initial grievance. [SOF ¶36]. It is

undisputed that the grievance process was available to Plaintiff, as he filed multiple grievances at



                                                   5
    Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 6 of 11 PageID #:315




Cook County Jail and otherwise demonstrated a knowledge and ability to navigate the process.

[SOF ¶37-44]. Nevertheless, there is no genuine dispute that Plaintiff failed to exhaust his

administrative remedies with respect to the seizure and falls he allegedly suffered on both May 5,

2016 and September 21, 2016.

         i. Plaintiff’s Alleged Seizure and Fall on May 5, 2016.

       Plaintiff testified that he suffered a seizure and fall off the top bunk bed on May 5, 2016,

which resulted in an injury to his head. [SOF ¶14]. Plaintiff testified that the injury could have

been avoided because he should have been sleeping on the bottom bunk due to his seizure

disorder, but that his cellmate had also been assigned to the bottom bunk. [SOF ¶12]. Plaintiff

testified that he advised correctional officers that he or his cellmate needed to be moved to

another cell so that they could both have bottom bunks, but that no action was taken. [SOF ¶13].

However, even if we assume arguendo that Plaintiff’s testimony is true, the evidence shows that

Plaintiff never filed a grievance prior to his fall on May 5, 2016 to advise prison officials of the

issue. [SOF ¶38]. Moreover, although Plaintiff ultimately filed a grievance after his alleged fall,

on May 7, 2016, and complained that he “was forced to get on the top bunk,” he admits that he

never appealed the grievance. [SOF ¶39].

       Thus, the undisputed evidence shows that Plaintiff failed to abide by Cook County Jail’s

rules regarding the grievance process, as he did not file a grievance regarding his cellmate also

being assigned a bottom bunk, and because he failed to file an appeal to his May 7, 2016

grievance at any point, which he was required to do within 14 days after receiving the response.

[SOF ¶35-36]. Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002) (holding that a prisoner

who does not properly take each step within the administrative process has failed to exhaust his

administrative remedies and is foreclosed by the PLRA from litigating). Accordingly, Plaintiff’s



                                                 6
   Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 7 of 11 PageID #:316




claim against Cook County with respect to his May 5, 2016 seizure and fall is barred by the

PLRA.

         ii. Plaintiff’s Alleged Seizure and Fall on September 21, 2016.

        The evidence shows that Plaintiff was assigned to Cell 18 from August 30, 2016 to

September 23, 2016. [SOF ¶17]. Plaintiff testified that his cellmate was placed in the cell before

him and had taken the lower bunk, thereby forcing him to take the top bunk. He further testified

that he eventually suffered a seizure and fell from the top bunk on September 21, 2016. [SOF

¶19-20]. However, the evidence shows that Plaintiff did not file a grievance regarding the

conflict with his cellmate over the bottom bunk until September 26, 2016. [SOF ¶44]. Thus,

Plaintiff again failed to comply with Cook County Jail’s administrative procedures because he

did not file a grievance until more than 15 days after he first became aware of the issue, on

August 30, 2016. [SOF ¶19-20, 44]. In other words, Plaintiff failed to provide prison officials

with sufficient notice or opportunity to resolve the conflict, as is required under the PLRA. See

Maddox v. Love, 655 F.3d 709, 722 (7th Cir. 2011) (holding that “[t]he benefits of exhaustion

can be realized only if the prison grievance system is given a fair opportunity to consider the

grievance” because “the primary purpose of a grievance is to alert prison officials to a

problem.”).

        Accordingly, Plaintiff’s claim against Cook County with respect to the September 21,

2016 seizure and fall is barred by the PLRA, as a matter of law.

   B. The Undisputed Evidence Shows That Cook County Did Not Intentionally
      Discriminate Against Plaintiff Due To His Disability.

        Neither the ADA nor the RA requires special or preferred accommodations; they simply

require reasonable accommodation for a disability. Jaros v. Ill. Dept. of Corrections, 684 F.3d

667, 672 (7th Cir. 2012). In the prison context, whether accommodations are reasonable for


                                                7
    Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 8 of 11 PageID #:317




purposes of the ADA must be judged in light of the overall institutional requirements, including

security concerns, safety concerns, and administrative exigencies. 28C.F.R.§35.130(h).

Determining the reasonableness of a particular accommodation, especially in the prison context,

is highly fact-specific and determined on a case-by-case basis. Holmes v. Godinez, 311 F.R.D.

177, 226 (7th Cir. 2015).

        With respect to the circumstances in this case, it is well-established in this jurisdiction,

“Illinois sheriffs have final policy making authority over jail operations.” DeGenova v. Sheriff of

DuPage Cnty., 209 F.3d 973, 976 (7th Cir. 2000); see also Talley v. Dart, 2012 WL 1899393*2-

3 (N.D. Ill. May 16, 2012) (Feinerman, J.) (Amended May 24, 2012). Moreover, “Cermak

[Health Services] provides medical care to the [Cook County Department of Corrections]

inmates and is managed by Cook County; [Cook County Department of Corrections] is operated

by the Sheriff’s Department, a separate entity from Cook County.” Talley, *2-3, citing Boyce v.

Moore, 314 F.3d 884, 887 n.1 (7th Cir. 2002). Thus, given Plaintiff’s claims are brought

substantively against both Cook County and the CCSO in this case, the underlying Motion and

this Memorandum are brought on behalf of named Defendant Cook County, as a substantive

defendant, and specifically as it relates to medical care and accommodations provided to Plaintiff

by Cermak. 2

        Here, Plaintiff testified that he has a life-long diagnosis of epilepsy, which is a seizure

disorder, and that both Defendants failed to accommodate his disability when they failed to

provide him with a low bunk, which caused him injury after he suffered seizures and falls while

sleeping on the top bunk of his cell on both May 5, 2016 and September 21, 2016. [SOF ¶11-20].

However, the undisputed evidence shows that Cook County medical professionals did everything

2
  This motion seeks to have the substantive claims against the Defendant dismissed. Defendant Cook County will
remain a party for indemnification purposes only in the even this Court denies Defendant Sheriff’s Motion to
Dismiss, filed concurrently with this motion . [ECF 62-64].

                                                       8
    Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 9 of 11 PageID #:318




within their power and authority to ensure that his condition was both treated and accommodated

immediately upon his incarceration at Cook County Jail, and there is insufficient evidence to

reasonably conclude that Plaintiff intentionally discriminated against because of his disability.

[SOF ¶7-9].

       Specifically, the evidence shows that when County medical personnel evaluated Plaintiff

during his initial intake at Cook County Jail on April 9, 2016, he was assessed for epilepsy and

prescribed anti-seizure medication. [SOF ¶9, 25]. The undisputed evidence further shows that

Cook County provided him with a “low bunk” permit and issued a “low bunk” alert within the

County’s electronic medical system, Cerner. [SOF ¶9, 26]. Once in Cerner, Plaintiff’s low bunk

alert was automatically transmitted to the CCSO’s C-Coms system, which is used by the CCSO’s

“classification unit” to assess an inmate’s individual medical needs and security considerations

before placing them into a particular Division, Tier, Cell, and bed at Cook County Jail. [SOF

¶]27-30].

       In other words, as soon as Cook County was made aware of Plaintiff’s seizure disorder,

they prescribed him appropriate medication and alerted the CCSO that he was to be assigned to a

low bunk because of his seizure disorder, thereby providing reasonable accommodations for his

alleged disability. Green v. Butler, 3:17-CV-93-NJR-MAB, 2019 U.S. Dist. LEXIS 162102, at

*28 (S.D. Ill. July 19, 2019) (dismissing claims under ADA where evidence showed prison

officials accommodated ambulatory disability with medical treatment and permits for inmate to

receive lower bunk, lower gallery, slow walk, and no stairs). Aside from these actions, the

County had no additional authority or responsibility over Plaintiff’s placement in a particular cell

or bed, including whether Plaintiff was assigned (and actually received) a low bunk bed

placement. [SOF ¶32-33]. In fact, the undisputed evidence shows that at all times Plaintiff was



                                                 9
   Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 10 of 11 PageID #:319




assigned a lower bunk in both Cerner and C-Coms, and that only the CCSO’s classification unit

had the authority to re-assign him to a different cell or bed. Id.

       Furthermore, there is no evidence that Cermak or any of its employees were ever aware

that Plaintiff was without a low bunk, yet failed to reasonably respond. Although Plaintiff claims

that the “the nurses” were aware that he was not given a low bunk in September of 2016, he also

testified that he witnessed “the nurses” telling correctional officers that he needed a low bunk.

[SOF ¶19]. Similarly, the evidence shows that when Cermak officials were forwarded a

grievance Plaintiff had filed with the CCSO, in August of 2016, wherein he complained that he

was not provided a low bunk, a County official responded by confirming that Plaintiff had an

active alert for a low bunk and forwarded that information back to CCSO officials. [SOF ¶40-

43]. Thus, even if we were to assume arguendo that Plaintiff was somehow “forced” to have a

top bunk, despite having been assigned a low bunk, and that the County was made aware of this

vis-à-vis “the nurses” or the grievance process, the undisputed evidence shows that everything

was done within the County’s authority to address the matter, which was to alert the CCSO so

that Plaintiff could be reassigned to a new cell or otherwise accommodated.

       Therefore, there is no genuine dispute that Defendant Cook County did not intentionally

discriminate against Plaintiff based on his disability, and that they took reasonable measures to

accommodate him. Accordingly, Defendant Cook County is entitled to judgment as to all claims

against it in Plaintiff’s Complaint, as a matter of law.

                                               Respectfully Submitted,
                                               KIMBERLY M. FOXX
                                               State’s Attorney of Cook County

                                       By:     /s/ Patrick D. Morris
                                               Patrick D. Morris
                                               Assistant State’s Attorney
                                               50 W. Washington St., Suite 2760


                                                  10
Case: 1:16-cv-11672 Document #: 66 Filed: 11/18/19 Page 11 of 11 PageID #:320




                                   Chicago, Illinois 60602
                                   (312) 603-1426
                                   Patrick.Morris@cookcountyil.gov

                                   Counsel for Defendant Cook County, IL




                                     11
